Citation Nr: 0701854	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-06 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In a July 2006 letter, the veteran's attorney stated that the 
veteran had submitted, through his previous representative, 
notices of disagreement to April and August 2003 rating 
decisions.  The veteran's attorney stated that the veteran 
had not received a statement of the case (SOC) for the issues 
in the April and August 2003 rating decisions.  

The veteran's claims folder shows a copy of a June 2004 SOC 
which responded to the veteran's two notices of disagreement.  
The address on the SOC is the veteran's current address.  The 
veteran did not file a substantive appeal and the July 2006 
letter from the veteran's attorney is not a timely 
substantive appeal for the April and August 2003 rating 
decisions.  Thus, these issues are not before the VA at this 
time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's Social Security Administration (SSA) records 
were obtained.  The SSA records contained February 1996 and 
October 1995 letters from Dr. W. R., the veteran's private 
psychiatrist.  In his February 1996 letter, Dr. W. R. stated 
that the veteran's concentration was poor and that he had 
flight of ideas and loose associations that interfered with 
normal conversations.  Despite using psychiatric medications, 
the veteran still had invasive feelings of paranoia and 
persecution.  Dr. W. R. did not believe the veteran was 
competent to manage his own money.  The veteran was able to 
follow simple directions and instructions but during periods 
of self doubt and mania he became forgetful and could not 
perform.  The doctor stated that the veteran "[was] able to 
understand directions and instructions but [became] 
overwhelmed, over anxious, and agitated to a degree that he 
[was] unable to perform simple routines."  Dr. W. R. 
concluded that the veteran was unable to interact with others 
because of "rampant" paranoia and feelings of persecution.  
He perceived simple interactions as major threatening events 
and for that reason, the veteran was "unable to interact 
with either co-workers or supervisors."  Dr. W. R. concluded 
his letter by stating that the veteran had poor concentration 
ability and his inability to perform routine tasks severely 
limited his ability to work, and that stresses of a normal 
work day were "totally debilitating" to the veteran.  

Dr. W. R.'s October 1995 letter also stated that the veteran 
had a long history of polysubstance abuse beginning at age 13 
and continuing through high school.  The veteran also had a 
history of suicidal ideation dating back to age 15.  Dr. W. 
R. stated that the veteran could not maintain "a clear focus 
of his current status" and often rambled.  The veteran had 
low self esteem and self worth and tended to overcompensate 
with grandiose and bizarre thoughts to mask his "deep rooted 
pathogenic depression."  Dr. W. R. stated that the veteran's 
mental illness caused an inability to perform his usual 
occupation.  The veteran's post service employment consisted 
of jobs as a paramedic, student, firefighter, construction 
worker and postal worker, which, according to Dr. W. R., 
resulted in "job failure."  At the time of the letter, the 
veteran was on medical leave from his job at the Post Office 
due to his psychiatric condition.  

The veteran's most recent VA psychiatric examination was in 
July 2003.  The veteran was examined for an increased 
evaluation for his psychiatric condition.  Upon examination, 
the veteran showed that he was capable of learning and 
remembering under conditions of repetitive presentation.  He 
could not perform serial subtraction, which indicated 
"significant deficits in the capacity to mentally focus" 
and sustain concentration.  Overall, it appeared to the 
examiner that the veteran experienced deficit in effortful 
concentration, working memory, and self-monitoring.  

The examiner stated that suicidal ruminations were 
chronically present.  The veteran was highly anxious, 
obsessive, and hypersensitive.  He experienced a great deal 
of cognitive interference and had problems thinking clearly.  
During periods of increased stress, the veteran could become 
increasingly delusional, tangential, and even psychotic.  The 
examiner described the veteran as "emotionally regressed," 
immature, self-centered, and thought he carried a deep sense 
of being "broken."  The examiner stated that the veteran 
likely exhibited impulsiveness and poor judgment in most 
areas of his functioning.  The examiner concluded that the 
veteran was a poor candidate for psychotherapy.  

As there is medical evidence of record that the veteran could 
not work due to his mental disorder in 1995 and 1996, and 
more recent evidence that he is impaired in most areas of 
functioning, a remand is necessary for the veteran to undergo 
a new VA psychiatric examination to determine whether his 
service connected mental disorder prevents him from obtaining 
gainful employment.  There is no current medical evidence of 
record that provides a medical opinion as to whether the 
veteran is prevented from working solely due to his service 
connected mental disability vs. the residuals of drug abuse 
before service or any form of mental disorder that is not 
associated with service.

  
Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a psychiatric 
examination.  The purpose of this 
examination is for a psychiatrist to 
determine whether the veteran's service 
connected mental disorder prevents him 
from obtaining gainful employment.  The 
examiner should also comment on whether 
the veteran's significant history of 
polysubstance abuse contributes to his 
mental disorder and his unemployability.  
The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  The 
claims folder must be made available for 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  In 
readjudicating the appeal, the RO should 
consider the provisions of 38 C.F.R. 
§ 4.16(b) in addition to the provisions 
of 38 C.F.R. § 4.16(a).  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


